Clark, Judge.
In this case, in which the appellant prisoner convicted of escape acted as his own attorney both at the trial and on this appeal, our sole concern is that he has received the benefit of his constitutional rights.
In any forum other than an American court the facts here involved might be considered cause for amusing or ironical comments. To judges such as the trial jurist here and the members of this bench we confine ourselves to the seriousness of the charges by the defendant that his conviction "was the violation of due process of the law and violation of the defendant’s constitutional rights” as stated in the notice of appeal prepared and filed by the prisoner in propria persona.
Wilkes was indicted for the offense of escape in that while serving a robbery sentence he did "intentionally escape from lawful custody and from place of lawful confinement.” During a Christmas party with families of the prisoners and laymen present as guests at the Lowndes County Correctional Institution given by a volunteer laymen service agency interested in aiding prisoners and particularly in their rehabilitation the appellant made a sudden dash towards a security fence which he climbed and thus made his escape. He was shortly thereafter apprehended and the indictment for escape and trial thereon followed in due course.
At the trial before a jury and Hon. George A. Horkan, Jr., defendant was permitted to act as his own attorney. Acting with scrupulous regard for the defendant’s rights the trial judge appointed local counsel to assist defendant. Judge Horkan also questioned defendant as to his desire to present any defense witnesses and thereupon directed that the designated fellow prisoner be subpoenaed. This witness testified. Defendant was *908permitted wide latitude in his personal cross examination of the state’s witnesses. His own testimony was under oath with the assigned local counsel conducting the examination.
Submitted July 10, 1973
Decided September 12, 1973
From defendant’s cross examination and his own testimony it appears there were a number of motivations, none of which constituted a legal defense to the charge of escape. These included alleged mistreatment, including lack of medical attention for his ulcer condition and complaints as to previous placements in isolation. The court permitted full interrogation concerning prison practices including the existence of a fair hearing disciplinary committee and the physiological and psychological problems of a prisoner placed in isolation. Although the transcript does not contain the oral argument made by the accused, he was permitted to present his views without hindrance.
The verdict of guilty was followed by a sentence of four years which the court’s judgment provided was to run consecutively with the robbery sentence then being served.
Without filing a motion for a new trial the defendant prepared and filed his notice of appeal and a motion to proceed as an indigent with a further formal petition for the court to provide him with the necessary legal documents for appeal which was granted. Counsel was not requested by defendant at any time. No briefs or oral arguments were given by either the state or appellant.
1. Accused may make an intelligent waiver of his right to benefit of counsel. Ford v. State, 227 Ga. 279 (180 SE2d 545); Simmons v. State, 126 Ga. App. 401 (190 SE2d 835). This waiver differentiates this appeal from Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) where defendant expressly requested counsel. Accordingly, it is not necessary in the protection of the defendant’s constitutional rights for this court to require counsel to be appointed to follow the procedure directed in Chambers v. State, 229 Ga. 648 (193 SE2d 816) for disposition of frivolous appeals.
2. An appeal is not constitutionally required in every criminal case. Bolick v. State, 127 Ga. App. 542 (194 SE2d 302); Buxton v. Brown, 222 Ga. 564 (150 SE2d 636).
3. Our scrutiny of the trial court proceedings shows that the appellant was not denied any constitutional rights and received every benefit of legal due process.

Judgment affirmed.


Hall, P. J., concurs. Evans, J., concurs specially.

Rehearing denied October 12, 1973.
James E. Wilkes, pro se.